Citation Nr: 1241365	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-31 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION


The Veteran served on active duty from September 1966 to September 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran initially also appealed the issue of an increased initial rating for diabetes mellitus, he withdrew his appeal with respect to that claim in December 2010, prior to the certification of the appeal to the Board in January 2011.  

The  issue of service connection for peripheral neuropathy of the hands has been raised by the record by the Veteran in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The claim was denied on the merits by the RO in October 2010.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran urges that he has peripheral neuropathy of the lower extremities that is due to service-connected diabetes mellitus.  He has been afforded VA examinations in May and October 2010 which failed to yield diagnoses of peripheral neuropathy of the lower extremities.  Nonetheless, he contends that he underwent a series of tests in March 2011 at the Minneapolis VA medical center (VAMC) which confirmed that he indeed had peripheral neuropathy of the lower extremities due to diabetes mellitus.  There are no such treatment records in the claims folder or the Virtual VA record, and it does not appear that any attempts have been made to obtain these records.  Thus, the Board must remand the claim for the association of current VA records with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include the aforementioned VAMC records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

2.  The RO or the AMC should also undertake any other indicated development. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



